MERCHANTS METALS HOLDING COMPANY

and

MMI PRODUCTS, INC.

INDEMNIFICATION AGREEMENT

THIS AGREEMENT ("Agreement") is entered into effective as of May 6, 2005 (the
"Effective Date"), among MMI Products, Inc., a Delaware corporation ("MMI"),
Merchants Metals Holding Company, a Delaware corporation ("MMHC," and
collectively with MMI, the "Companies"), and Paul W. Harrison ("Indemnitee").

RECITALS

 A. Highly competent and experienced persons are becoming more reluctant to
    serve corporations as directors, executive officers or in other capacities
    unless they are provided with adequate protection through insurance and
    adequate indemnification against inordinate risks of claims and actions
    against them arising out of their service to and activities on behalf of the
    corporation.
 B. The Board of Directors of each Company (each a "Board") has determined that
    the inability to attract and retain such persons would be detrimental to the
    best interests of such Company and its stockholders and that such Company
    should act to assure such persons that there will be increased certainty of
    such protection in the future.
 C. Each Board has also determined that it is reasonable, prudent and necessary
    for its Company contractually to obligate itself to indemnify such persons
    to the fullest extent permitted by applicable law so that they will serve or
    continue to serve such Company free from undue concern that they will not be
    so indemnified.
 D. Indemnitee is willing to serve, continue to serve and to take on additional
    service for or on behalf of each Company on the condition that he be so
    indemnified.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

As used herein, the following words and terms shall have the following
respective meanings:

"Change in Control" means, with respect to either Company, the occurrence of any
of the following events:

(i) The acquisition, directly or indirectly, after the Effective Date by any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 49.5% or more of either (x) the then outstanding shares of
common stock of such Company (such Company's "Outstanding Common Stock") or (y)
the combined voting power of the then outstanding voting securities of such
Company entitled to vote generally in the election of directors (such Company's
"Outstanding Voting Securities"); provided, however, that for purposes of this
paragraph (i), the following acquisitions shall not constitute a Change in
Control:  any acquisition directly from such Company or any subsidiary thereof;
any acquisition by such Company or any subsidiary thereof; any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by such
Company or any subsidiary of such Company; or  any acquisition by any entity or
its security holders pursuant to a transaction which complies with clauses (A),
(B), and (C) of paragraph (iii) below;

(ii) Individuals who, as of the Effective Date, constitute such Company's Board
(an "Incumbent Board") cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election or appointment by such Board or
nomination for election by such Company's stockholders, was approved by a vote
of at least a majority of the directors then comprising such Incumbent Board,
shall in either case be considered as though such individual were a member of
such Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than such Board;

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of such Company or an
acquisition of assets of another corporation (a "Business Combination"), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Common Stock and Outstanding Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns such Company or all or
substantially all of such Company's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (B) no person (excluding
any employee benefit plan (or related trust) of such Company or the corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership of such Company existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of such Company's Incumbent Board at the time of the
execution of the initial agreement, or of the action of such Board, providing
for such Business Combination; or

(iv) Approval by the stockholders of such Company of a complete liquidation or
dissolution of such Company.

"Claim" means an actual or threatened claim or request for relief.

"Corporate Status" means, with regard to either Company, the status of a person
who is or was a director, nominee for director, officer, employee, agent or
fiduciary of such Company (including any predecessors to such Company), or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the request of such
Company.

"Court" is defined in Section 3.3 hereof.

"Disinterested Director," with respect to any request by Indemnitee for
indemnification hereunder, means a director of the applicable Company who
neither is nor was a party to the Proceeding or subject to a Claim, issue or
matter in respect of which indemnification is sought by Indemnitee.

"DGCL" means the Delaware General Corporation Law and any successor statute
thereto as either of them may be amended from time to time.

"Expenses" means all attorneys' fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in, or participating in (including on appeal), a
Proceeding.

"Independent Counsel" means, with respect to a Company, special, independent
legal counsel who has not otherwise performed material services for such Company
or for Indemnitee within the last three years (other than as Independent Counsel
under this Agreement or similar agreements).

"person" shall have the meaning ascribed to such term in Sections 13(d) and
14(d) of the Exchange Act.

"Proceeding" means any threatened, pending or completed action, suit,
arbitration, investigation, alternate dispute resolution mechanism,
administrative hearing or any other proceeding, whether civil, criminal,
administrative, arbitrative or investigative and whether or not based upon
events occurring, or actions taken, before the date hereof (except any of the
foregoing initiated by Indemnitee pursuant to Article VI or Section 7.8 hereof
to enforce his rights under this Agreement), and any inquiry or investigation
that could lead to, and any appeal in or related to, any such action, suit,
arbitration, alternative dispute resolution mechanism, hearing or proceeding.

ARTICLE II

SERVICES BY INDEMNITEE

Section 2.1 Services. Indemnitee agrees to serve, or continue to serve, as
President of MMI's Merchants Metals division. Indemnitee may from time to time
also agree to serve, as the Companies may request from time to time, as a
director, officer, employee, agent or fiduciary of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.
Indemnitee and each Company each acknowledge that they have entered into this
Agreement as a means of inducing Indemnitee to serve, or continue to serve, each
Company in such capacities. Subject to any other contractual obligation or any
obligation imposed by operation of law, Indemnitee may at any time and for any
reason resign from such position or positions, and the Company shall have no
obligation under this Agreement to continue Indemnitee in any such position or
positions.

ARTICLE III

INDEMNIFICATION

Section 3.1 General. Each Company shall indemnify, and advance Expenses to,
Indemnitee to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the right to be indemnified
and to have Expenses advanced in all Proceedings to the fullest extent permitted
by Section 145 of the DGCL. The provisions set forth in this Agreement are
provided in addition to and as a means of furtherance and implementation of, and
not in limitation of, the obligations expressed in this Article III.

Section 3.2 Proceedings Other Than by or in Right of either Company. Indemnitee
shall be entitled to indemnification pursuant to this Section 3.2 if, by reason
of his Corporate Status, he was, is or is threatened to be made, a party to any
Proceeding, other than a Proceeding by or in the right of either Company.
Pursuant to this Section 3.2, each Company shall indemnify Indemnitee against
Expenses, judgments, penalties, fines and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
any such Expenses, judgments, penalties, fines and amounts paid in settlement)
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any Claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of such Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe his conduct was unlawful. Nothing in this Section 3.2 shall
limit the benefits of Section 3.1 or any other Section hereunder.

Section 3.3 Proceedings by or in Right of the Company. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.3 if, by reason of his
Corporate Status, he was, is or is threatened to be made, a party to any
Proceeding brought by or in the right of either Company to procure a judgment in
its favor. Pursuant to this Section 3.3, each Company shall indemnify Indemnitee
against Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any Claim, issue or matter therein, if he
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of such Company. Notwithstanding the foregoing, no
indemnification by a Company against such Expenses shall be made in respect of
any Claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to such Company if applicable law prohibits such
indemnification; provided, however, that, if applicable law so permits,
indemnification against such Expenses shall nevertheless be made by such Company
in such event if and only to the extent that the Court of Chancery of the State
of Delaware or other court of competent jurisdiction (the "Court"), or the court
in which such Proceeding shall have been brought or is pending, shall so
determine. Nothing in this Section 3.3 shall limit the benefits of Section 3.1
hereof or any other Section hereunder.

ARTICLE IV

EXPENSES

Section 4.1 Expenses of a Party Who Is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement to the contrary (except as
set forth in Section 7.2(c) or 7.6 hereof), and without a requirement for any
determination described in Section 5.2 hereof, each Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with any Proceeding to which Indemnitee was or is a
party by reason of his Corporate Status and in which Indemnitee is successful,
on the merits or otherwise. If Indemnitee is not wholly successful, on the
merits or otherwise, in a Proceeding but is successful, on the merits or
otherwise, as to any Claim, issue or matter in such Proceeding, each Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf relating to each successfully resolved Claim, issue or
matter. For purposes of this Section 4.1 and without limitation, the termination
of a Claim, issue or matter in a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such Claim, issue or
matter.

Section 4.2 Expenses of a Witness or Non-Party. Notwithstanding any other
provision of this Agreement to the contrary, to the extent that Indemnitee is,
by reason of his Corporate Status, a witness or otherwise participates in any
Proceeding at a time when he is not a party in the Proceeding, each Company
shall indemnify him against all Expenses actually and reasonably incurred by him
or on his behalf in connection therewith.

Section 4.3 Advancement of Expenses. Each Company shall pay all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding, whether brought by or in the right of such Company or otherwise, in
advance of any determination with respect to entitlement to indemnification
pursuant to Article V hereof within 15 days after the receipt by such Company of
a written request from Indemnitee requesting such payment or payments from time
to time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee. Indemnitee hereby undertakes and agrees that he will reimburse and
repay such Company for any Expenses so advanced to the extent that it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to Section 6.1 if Indemnitee elects to seek such arbitration) that Indemnitee is
not entitled to be indemnified by such Company against such Expenses.

ARTICLE V

PROCEDURE FOR DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION

Section 5.1 Request by Indemnitee. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company from which he is requesting
indemnification a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary or an Assistant Secretary of such
Company shall, promptly upon receipt of such a request for indemnification,
advise the members of its Board in writing that Indemnitee has requested
indemnification.

Sectin 5.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to the first sentence of Section 5.1 hereof, a
determination, if required by applicable law of a Company, with respect to
Indemnitee's entitlement thereto shall be made in the specific case as follows,
as applicable to the Company making such determination:

 a. If a Change in Control shall have occurred, by Independent Counsel (selected
    in accordance with Section 5.3 hereof), in a written opinion to such Board,
    a copy of which shall be delivered to Indemnitee unless Indemnitee shall
    request that such determination be made by the Disinterested Directors, in
    which case in the manner provided for in clause (i) of paragraph (b) below;
 b. If a Change in Control shall not have occurred, (i) by a majority vote of
    the Disinterested Directors, even though less than a quorum of such Board,
    or (ii) if there are no Disinterested Directors, or if such Disinterested
    Directors so direct, by Independent Counsel in a written opinion to such
    Board, a copy of which shall be delivered to the Indemnitee, or (iii) if
    Indemnitee and such Company mutually agree, by the stockholders of such
    Company; or
 c. As provided in Section 5.4(b) hereof.

If it is so determined that Indemnitee is entitled to indemnification hereunder,
payment to Indemnitee shall be made within 15 days after such determination.
Indemnitee shall cooperate with the person or persons making such determination
with respect to Indemnitee's entitlement to indemnification, including providing
to such person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary for such
determination. Any costs or expenses (including attorneys' fees and
disbursements) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by each Company (irrespective
of the determination as to Indemnitee's entitlement to indemnification), and
each Company shall indemnify and hold harmless Indemnitee therefrom.

Section 5.3 Independent Counsel. If a Change in Control of a Company shall not
have occurred and the determination of entitlement to indemnification from such
Company is to be made by Independent Counsel, the Independent Counsel shall be
selected by (a) a majority vote of the Disinterested Directors of such Company,
even though the Disinterested Directors constitute less than a quorum of such
Board or (b) if there are no Disinterested Directors, by a majority vote of such
Board, and the applicable Company shall give written notice to Indemnitee,
within 10 days after receipt by such Company of Indemnitee's request for
indemnification, specifying the identity and address of the Independent Counsel
so selected. If a Change in Control of a Company shall have occurred and the
determination of entitlement to indemnification from such Company is to be made
by Independent Counsel, the Independent Counsel shall be selected by Indemnitee,
and Indemnitee shall give written notice to the Company, within 10 days after
submission of Indemnitee's request for indemnification, specifying the identity
and address of the Independent Counsel so selected (unless Indemnitee shall
request that such selection be made by the Disinterested Directors of such
Company, in which event such Company shall give written notice to Indemnitee,
within 10 days after receipt of Indemnitee's request for the Disinterested
Directors to make such selection, specifying the identity and address of the
Independent Counsel so selected). In either event, (i) such notice to Indemnitee
or such Company, as the case may be, shall be accompanied by a written
affirmation of the Independent Counsel so selected that it satisfies the
requirements of the definition of "Independent Counsel" in Article I and that it
agrees to serve in such capacity and (ii) Indemnitee or the applicable Company,
as the case may be, may, within seven days after such written notice of
selection shall have been given, deliver to such Company or to Indemnitee, as
the case may be, a written objection to such selection. Any objection to
selection of Independent Counsel pursuant to this Section 5.3 may be asserted
only on the ground that the Independent Counsel so selected does not meet the
requirements of the definition of "Independent Counsel" in Article I, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is timely made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until the Court has
determined that such objection is without merit. In the event of a timely
written objection to a choice of Independent Counsel, the party originally
selecting the Independent Counsel shall have seven days to make an alternate
selection of Independent Counsel and to give written notice of such selection to
the other party, after which time such other party shall have five days to make
a written objection to such alternate selection. If, within 30 days after
submission of Indemnitee's request for indemnification pursuant to Section 5.1
hereof, no Independent Counsel shall have been selected and not objected to,
either the applicable Company or Indemnitee may petition the Court for
resolution of any objection that shall have been made by such Company or
Indemnitee to the other's selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 5.2 hereof. Such Company shall pay any and all reasonable
fees and expenses incurred by such Independent Counsel in connection with acting
pursuant to Section 5.2 hereof, and such Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 5.3, regardless of the
manner in which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 6.1
hereof, Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

Section 5.4 Presumptions and Effect of Certain Proceedings.

 a. Indemnitee shall be presumed to be entitled to indemnification under this
    Agreement upon submission of a request for indemnification pursuant to
    Section 5.1 hereof, and the applicable Company shall have the burden of
    proof in overcoming that presumption in reaching a determination contrary to
    that presumption. Such presumption shall be used by Independent Counsel (or
    other person or persons determining entitlement to indemnification) as a
    basis for a determination of entitlement to indemnification unless such
    Company provides information sufficient to overcome such presumption by
    clear and convincing evidence.
 b. If the person or persons empowered or selected under this Article V to
    determine whether Indemnitee is entitled to indemnification shall not have
    made a determination within 60 days after receipt by such Company of
    Indemnitee's request for indemnification, the requisite determination of
    entitlement to indemnification shall be deemed to have been made and
    Indemnitee shall be entitled to such indemnification, absent (i) a knowing
    misstatement by Indemnitee of a material fact, or knowing omission of a
    material fact necessary to make Indemnitee's statement not materially
    misleading, in connection with Indemnitee's request for indemnification, or
    (ii) a prohibition of such indemnification under applicable law; provided,
    however, that such 60-day period may be extended for a reasonable time, not
    to exceed an additional 30 days, if the person making the determination with
    respect to entitlement to indemnification in good faith requires such
    additional time for the obtaining or evaluating of documentation and/or
    information relating to such determination; provided further, that the
    60-day limitation set forth in this Section 5.4(b) shall not apply and such
    period shall be extended as necessary (i) if within 30 days after receipt by
    such Company of Indemnitee's request for indemnification under Section 5.1
    hereof Indemnitee and such Company have agreed, and its Board has resolved,
    to submit such determination to the stockholders of such Company pursuant to
    Section 5.2(b) hereof for their consideration at an annual meeting of
    stockholders to be held within 90 days after such agreement and such
    determination is made thereat, or a special meeting of stockholders for the
    purpose of making such determination to be held within 60 days after such
    agreement and such determination is made thereat, or (ii) if the
    determination of entitlement to indemnification is to be made by Independent
    Counsel, in which case the applicable period shall be as set forth in
    Section 6.1(c) hereof.
 c. The termination of any Proceeding or of any Claim, issue or matter by
    judgment, order, settlement (whether with or without court approval) or
    conviction, or upon a plea of nolo contendere or its equivalent, shall not
    by itself adversely affect the rights of Indemnitee to indemnification or
    create a presumption that Indemnitee did not act in good faith or in a
    manner that he reasonably believed to be in or not opposed to the best
    interests of the applicable Company or, with respect to any criminal
    Proceeding, that Indemnitee had reasonable cause to believe that his conduct
    was unlawful. Indemnitee shall be deemed to have been found liable in
    respect of any Claim, issue or matter only after he shall have been so
    adjudged by the Court after exhaustion of all appeals therefrom.

ARTICLE VI

CERTAIN REMEDIES OF INDEMNITEE

Section 6.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article V hereof that Indemnitee is not
entitled to indemnification under this Agreement, (b) there has been any failure
by the applicable Company to make timely payment or advancement of any amounts
due hereunder, or (c) the determination of entitlement to indemnification is to
be made by Independent Counsel and such determination shall not have been made
and delivered in a written opinion within 90 days after the latest of (i) such
Independent Counsel's being appointed, (ii) the overruling by the Court of
objections to such counsel's selection or (iii) expiration of all periods for
the applicable Company or Indemnitee to object to such counsel's selection,
Indemnitee shall be entitled to commence an action seeking an adjudication in
the Court of his entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the commercial arbitration rules of
the American Arbitration Association. Indemnitee shall commence such action
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such action pursuant to
this Section 6.1, or such right shall expire. Neither Company shall oppose
Indemnitee's right to seek any such adjudication or award in arbitration.

Section 6.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article V that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Article VI shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Article VI,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the applicable Company
shall have the burden of proof in overcoming such presumption and to show by
clear and convincing evidence that Indemnitee is not entitled to indemnification
or advancement of Expenses, as the case may be.

Section 6.3 Applicable Company Bound by Determination Favorable to Indemnitee in
any Judicial Proceeding or Arbitration. If a determination shall have been made
or deemed to have been made pursuant to Article V that Indemnitee is entitled to
indemnification, the applicable Company shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article VI and shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable, in each such case absent (a) a knowing
misstatement by Indemnitee of a material fact, or a knowing omission of a
material fact necessary to make a statement by Indemnitee not materially
misleading, in connection with Indemnitee's request for indemnification or (b) a
prohibition of such indemnification under applicable law.

Section 6.4 Applicable Company Bound by the Agreement. The applicable Company
shall be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Article VI that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that such Company is bound by all the
provisions of this Agreement.

Section 6.5 Indemnitee Entitled to Expenses of Judicial Proceeding. If
Indemnitee seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the applicable Company, and such
Company shall indemnify Indemnitee against, any and all expenses (of the types
described in the definition of Expenses in Article I hereof) actually and
reasonably incurred by him in such judicial adjudication or arbitration but only
if Indemnitee prevails therein. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of expenses or other benefit sought,
the expenses incurred by Indemnitee in connection with such judicial
adjudication or arbitration shall be equitably allocated between the applicable
Company and Indemnitee. Notwithstanding the foregoing, if a Change in Control of
the Company from which recovery is sought under this Section 6.5 shall have
occurred, Indemnitee shall be entitled to indemnification under this Section 6.5
from such Company regardless of whether Indemnitee ultimately prevails in such
judicial adjudication or arbitration.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled under
applicable law, the Certificate of Incorporation or Bylaws of either Company,
any other agreement, vote of stockholders or a resolution of directors, or
otherwise. No amendment or alteration of the Certificate of Incorporation or
Bylaws of either Company or any provision thereof shall adversely affect
Indemnitee's rights hereunder and such rights shall be in addition to any rights
Indemnitee may have under such Company's Certificate of Incorporation or Bylaws
and the DGCL or otherwise. To the extent that there is a change in the DGCL or
other applicable law (whether by statute or judicial decision) that allows
greater indemnification by agreement than would be afforded currently under
either Company's Certificate of Incorporation or Bylaws and this Agreement, it
is the intent of the parties hereto that the Indemnitee shall enjoy by virtue of
this Agreement the greater benefit so afforded by such change.

Section 7.2 Insurance and Subrogation.

 a. To the extent either Company maintains an insurance policy or policies
    providing liability insurance for directors, officers, employees, agents or
    fiduciaries of such Company or of any other corporation, partnership, joint
    venture, trust, employee benefit plan or other enterprise that such person
    serves at the request of such Company, Indemnitee shall be covered by such
    policy or policies in accordance with its or their terms to the maximum
    extent of the coverage available for any such director, officer, employee,
    agent or fiduciary under such policy or policies.
 b. In the event of any payment by a Company under this Agreement, such Company
    shall be subrogated to the extent of such payment to all of the rights of
    recovery of Indemnitee, who shall execute all papers required and take all
    action necessary to secure such rights, including execution of such
    documents as are necessary to enable such Company to bring suit to enforce
    such rights.
 c. Neither Company shall be liable under this Agreement to make any payment of
    amounts otherwise indemnifiable hereunder if and to the extent that
    Indemnitee has otherwise actually received such payment under either
    Company's Certificate of Incorporation or Bylaws or any insurance policy,
    contract, agreement or otherwise.

Section 7.3 Certain Settlement Provisions. Neither Company shall have obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Proceeding or Claim without such Company's prior written consent. Neither
Company shall settle any Proceeding or Claim in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee's prior written
consent. Neither the Companies nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.

Section 7.4 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director, nominee for director, officer, employee, agent
or fiduciary of either Company or, at the request of either Company, as a
director, nominee for director, officer, employee, agent or fiduciary or another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, and thereafter shall survive until and terminate upon the latest to
occur of (a) the expiration of 10 years after the latest date that Indemnitee
shall have ceased to serve in any such capacity; (b) the final termination of
all pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Article VI relating thereto; or (c) the
expiration of all statutes of limitation applicable to possible Claims arising
out of Indemnitee's Corporate Status.

Section 7.5 Notice by Each Party. Indemnitee shall promptly notify each Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document or communication relating to any
Proceeding or Claim for which Indemnitee may be entitled to indemnification or
advancement of Expenses hereunder; provided, however, that any failure of
Indemnitee to so notify either Company shall not adversely affect Indemnitee's
rights under this Agreement except to the extent such Company shall have been
materially prejudiced as a direct result of such failure. Each Company shall
notify promptly Indemnitee in writing, as to the pendency of any Proceeding or
Claim that may involve a claim against the Indemnitee for which Indemnitee may
be entitled to indemnification or advancement of Expenses hereunder.

Section 7.6 Certain Persons Not Entitled to Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, Indemnitee shall not be
entitled to indemnification or advancement of Expenses hereunder with respect to
any Proceeding or any Claim, issue or matter therein, brought or made by
Indemnitee against such Company or any affiliate of such Company, except as
specifically provided in Article V or Article VI hereof.

Section 7.7 Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee's acts of negligence, gross negligence or intentional
or willful misconduct to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.

Section 7.8 Enforcement. Each Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of his rights hereunder shall have been commenced, continued or appealed, that
its obligations set forth in this Agreement are unique and special, and that
failure of such Company to comply with the provisions of this Agreement will
cause irreparable and irremediable injury to Indemnitee, for which a remedy at
law will be inadequate. As a result, in addition to any other right or remedy he
may have at law or in equity with respect to breach of this Agreement,
Indemnitee shall be entitled to injunctive or mandatory relief directing
specific performance by each Company of its obligations under this Agreement.

Section 7.9 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the parties hereto and their respective successors, assigns,
heirs, executors, administrators, legal representatives. Each Company shall
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of such Company, by written agreement in form and substance reasonably
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that such Company would be
required to perform if no such succession had taken place.

Section 7.10 Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the parties hereto.

Section 7.11 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.12 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are expressly superseded by this Agreement.

Section 7.13 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
enforceable and that achieves the same objective. Any such finding of invalidity
or enforceability shall not prevent the enforcement of such provision in any
other jurisdiction to the maximum extent permitted by applicable law.

Section 7.14 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery of a standard
overnight courier or when delivered by hand or (c) the expiration of five
business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):

If to MMI, to:

MMI Products, Inc.
400 N. Sam Houston Pkwy. E., Ste. 1200
Houston, Texas 77060
Attention: President
Facsimile: (281) 448-6302

If to MMHC, to

Merchants Metals Holding Company
400 N. Sam Houston Pkwy. E., Ste. 1200
Houston, Texas 77060
Attention: President
Facsimile: (281) 448-6302

If to Indemnitee, to:

Paul W. Harrison
c/o MMI Products, Inc.
400 N. Sam Houston Pkwy. E., Ste. 1200
Houston, Texas 77060
Facsimile: (281) 448-6302

Section 7.15 Certain Construction Rules.

 a. The article and section headings contained in this Agreement are for
    reference purposes only and shall not affect in any way the meaning or
    interpretation of this Agreement. As used in this Agreement, unless
    otherwise provided to the contrary, (i) all references to days shall be
    deemed references to calendar days and (ii) any reference to a "Section" or
    "Article" shall be deemed to refer to a section or article of this
    Agreement. The words "hereof," "herein" and "hereunder" and words of similar
    import referring to this Agreement refer to this Agreement as a whole and
    not to any particular provision of this Agreement. Whenever the words
    "include," "includes" or "including" are used in this Agreement, they shall
    be deemed to be followed by the words "without limitation." Unless otherwise
    specifically provided for herein, the term "or" shall not be deemed to be
    exclusive. Whenever the context may require, any pronoun used in this
    Agreement shall include the corresponding masculine, feminine or neuter
    forms, and the singular form of nouns, pronouns and verbs shall include the
    plural and vice versa.
 b. For purposes of this Agreement, references to "other enterprises" shall
    include employee benefit plans; references to "fines" shall include any
    excise taxes assessed on a person with respect to any employee benefit plan;
    references to "serving at the request of either Company" (or derivatives
    thereof) shall include any service as a director, nominee for director,
    officer, employee or agent of such Company which imposes duties on, or
    involves services by, such director, nominee, officer, employee or agent
    with respect to an employee benefit plan, its participants or beneficiaries;
    and a person who acted in good faith and in a manner he reasonably believed
    to be in the interest of the participants and beneficiaries of an employee
    benefit plan shall be deemed to have acted in a manner "not opposed to the
    best interests of such Company" as referred to in this Agreement.

Section 7.16 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 7.17 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart.

Section 7.18 Joint and Several Liability of the Companies. The obligations of
the Companies to Indemnitee under this Agreement shall be, to the maximum extent
permitted by applicable law, joint and several, but payments made by one Company
shall not be in duplication of payments by another Company. The failure (by
waiver, delay, consent, or otherwise) of Indemnitee to make a request for
indemnification from one Company will not in any manner, or to any extent, vary
or reduce the obligations hereunder of the other Company.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

MMI PRODUCTS, INC.

By: /s/Robert N. Tenczar

Robert N. Tenczar

Vice President and Chief Financial Officer

MERCHANTS METALS HOLDING COMPANY

By: /s/Robert N. Tenczar

Robert N. Tenczar

Vice President and Chief Financial Officer

INDEMNITEE:

/s/Paul W. Harrison

Paul W. Harrison